Citation Nr: 0433554	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date for the grant of a total 
compensation rating based upon individual unemployability, 
prior to November 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on  active duty from August 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

The Board notes that the veteran submitted a request for a 
Travel Board hearing in June 2002.  In July, the RO sent the 
veteran a form outlining the veteran's hearing options.  In 
pertinent part the form stated, "Check one of the lines 
below, and return this sheet within 30 days of the date of 
this letter so that we may proceed with the appeal process.  
Unless we hear from you, your name will remain on the list of 
those who desire a hearing before a member of a Travel 
Section of the Board of Veterans Appeals."  The veteran 
completed the form, indicating by both a check mark and 
circles around the desired venue and hearing officer, that he 
desired to have a local hearing before the Waco RO Decision 
Review Officer, which was held in February 2003.  Implicit in 
his choice was a withdrawal of his request for a hearing 
before the Board.  38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim of entitlement to an effective date for a 
total rating based upon individual unemployability, prior to 
November 2, 1998; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  In April 1999, the RO granted the veteran's claim for a 
total compensation rating (100 percent) based on individual 
unemployability and assigned an effective date of November 2, 
1998, the date of termination of his employment.  

3.  The veteran filed a notice of disagreement with the April 
1999 RO decision assigning November 2, 1998 as the effective 
date for his total compensation rating based on individual 
unemployability; after issuance of a statement of the case, 
he did not complete his appeal by filing a timely substantive 
appeal.  

4.  In June 2001, the veteran submitted a reopened claim for 
an effective date for the grant of a total compensation 
rating based upon individual unemployability, prior to 
November 2, 1998.

5.  The additional evidence, consisting of Social Security 
earnings statements and a transcript of  Board hearing 
testimony received after the veteran submitted his June 2001 
reopen claim for an earlier effective date,  shows that, at 
the time of receipt of the veteran's original claim for a 
total disability rating based on individual unemployability 
received on April 16, 1998, he was employed but it was 
marginal or less than substantially gainful; however, the 
medical evidence, to include an October 1998 VA examination, 
showed that his service-connected disabilities resulted in no 
more than moderate industrial impairment; the preponderance 
of the evidence is against a finding that the veteran's 
service-connected disabilities precluded substantially 
gainful employment prior to November 2, 1998

6.  The veteran's reopened claim for an effective date for a 
total rating based upon individual unemployability was 
received in June 2001.   


CONCLUSION OF LAW

An effective date for a total rating based upon individual 
unemployability, prior to November 2, 1998, is not warranted.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) 
(2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In this matter, the RO 
sent VCAA notice in April 2002, prior to the July 2002 rating 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004, (holding a VCAA notice must 
be provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  

The Board further notes that the enactment of the VCAA has no 
material effect on adjudication of this claim for an earlier 
effective date.  The law, not the evidence, controls the 
outcome of this appeal.  Sabonis, supra.  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  

Moreover, under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs (VA) is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 2-2004.  Under 38 U.S.C. § 5103A, VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  Id. 

FACTUAL BACKGROUND

The veteran filed a claim for a total compensation rating 
based upon individual unemployability in August 1997.  By 
rating decision dated in April 1999, that claim was granted, 
effective November 2, 1998.  The veteran submitted a notice 
of disagreement, which the RO received in May 1999.  The RO 
issued a statement of the case to the veteran in March 2000.  
The RO received no further information or evidence from the 
veteran on the subject until June 2001.  At that time the 
veteran's representative submitted a memorandum to the effect 
that the veteran requested individual unemployability 
compensation retroactively to August 1984.  

At the time of the April 1999 rating decision the pertinent 
evidence of record included a report of a VA compensation and 
pension physical examination (C&P examination) dated in June 
1997; a transcript of an August 1997 RO hearing; VA 
outpatient records dated from May 1997 to May 1998; a report 
of a C&P examination dated in October 1998; and the veteran's 
statement dated in April 1999.

A report of a June 1997 VA examination reflects diagnoses of 
traumatic arthritis, both knees progressive; flat feet; and 
arthritis, both feet.  The examiner commented that there was 
a definite functional impairment of both knees due to pain.  
There was limited range of motion on flexing of the knees.  
It was also noted that, while not visible, pain  was 
expressed by the veteran.  The examiner further found 
definite atrophy of both anterior thigh muscles and an 
inability to tiptoe or squat, and when trying to stand on one 
foot, the veteran lost his balance.  The examiner did not 
address the question of whether the veteran was employable.

The veteran testified at an RO hearing in August 1997 that he 
had been told that he needs a total knee replacement but that 
he is too young, but would eventually have to have it done.  
(Transcript (T.) at pp. 2-3)  The disability from his knees 
has gotten progressively worse since its onset in 1978.  The 
veteran is now unable to squat or climb stairs or stand for a 
prolonged period.  The knees occasionally lock and give out 
suddenly.  (T. at p. 2)  The veteran has to take a break with 
any prolonged standing, stooping, marching, walking, or 
driving.  (T. at p. 3)

VA outpatient records from May 1997 to May 1998 show that 
adjustment was needed for both of the veteran's knee braces 
in August 1997.  Notes from September 1997 state the veteran 
was walking one to two miles a day and was employed.  
Examination indicated his knees were not swollen.

Report of an October 1998 VA examination reflects diagnoses 
for the following service connected disabilities: bilateral 
hammertoes with ingrown toenails status post surgery in the 
past; bilateral pes planus; traumatic arthritis, right knee, 
status post past surgery; traumatic arthritis, left knee, 
status post past surgery.  The examiner opined that the 
veteran's service-connected disabilities cause moderate 
limitation to his employment related functions and will make 
prolonged standing and running, and squatting difficult.  He 
also stated that veteran's obesity will make his discomfort 
and disease worse.

The veteran indicated via VA Form 21-4138, dated in April 
1999, that he had not been gainfully employed in the last ten 
years or so.  He stated that he was last self-employed at the 
end of November 1, 1998.

Since the January 1999 rating decision, and after the veteran 
filed a reopened claim for an earlier effective date in June 
2001, he submitted an earnings statement from the Social 
Security Administration (SSA) (dated in May 2001) and he 
testified at a personal RO hearing in February 2003.

The SSA statement shows the veteran's annual taxed social 
security earnings from  1970 to 1999.  These earnings were 
zero in 1983, 1985, 1988-1994, and 1999.  These earnings 
ranged from $555.00 to $1551.00 in 1986, 1987, and 1996.  
These earnings were less than $3,000.00 in 1984 and 1998.  
The veteran's taxed social security earnings in 1995 and 1997 
were $ 3,593.00 and $5,698.00 respectively.  

Correspondence and VA forms indicate the veteran was 
incarcerated from June 1996 to October 1997.

The veteran's hearing testimony indicated the following 
pertinent information:

The veteran had been self-employed for a couple of years 
before November 1998 and never earned more than $ 5,500.00 a 
year.  (Transcript (T.) at p. 2)  The veteran never filed for 
individual unemployability; he was filing for increased 
disability at the 100 percent rate.  His service connected 
disabilities were preventing him from engaging in gainful 
employment.  The veteran believes that various medical 
examinations and doctors' statements about his disabilities 
showed that he could not be gainfully employed.  His 
functional limitations, such as lifting no more than 55 
pounds and restrictions on stooping, standing, marching, or 
squatting, were no contemporaneous with his periods of self-
employment.  (T. at p. 3)  His condition is degenerative and 
so it will never get better and the veteran was told that he 
needed total knee replacement, but he was too young to have 
it.  (T. at p. 4)  The veteran did not perfect his appeal 
when the effective date for individual unemployability was 
established because he had other matters to attend to; and 
his representative told him that they could address the 
effective date after other matters were addressed.  (T. at 
pp. 4-5)  

LAW AND REGULATIONS

The type of claim that is at issue here, a TDIU claim, 
qualifies as a claim for increased disability compensation 
and is subject to the more specific criteria under 38 
U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 
3.400(o)(2) (2004), which sets forth the method of 
determining the effective date of an increased evaluation.  
The general rule provides that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(r).

VA Regulations provide that a determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  38 
C.F.R. § 20.1103 (2003).


ANALYSIS

The record demonstrates that the veteran disagreed with that 
part of an April 1999 RO decision, which assigned an 
effective date of November 2, 1998 for the grant of a total 
compensation rating based upon individual unemployability, as 
it is reflected in his May 1999 notice of disagreement.  A 
statement of the case was issued in  March 2000, but the 
veteran did not complete his appeal for an earlier effective 
date by submitting a timely substantive appeal.  Accordingly, 
the April 1999 rating decision is final.  38 U.S.C. § 7105 
(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The veteran's reopened claim for an earlier effective date 
for the grant of a total compensation rating based on 
individual unemployability was received on June 18, 2001.  
The evidence submitted in support of the claim, received 
after he submitted his reopened claim in June 2001, includes 
an earnings statement from the SSA and the veteran's personal 
hearing testimony, which addresses the issue of marginal 
employment versus substantially gainful employment.  VA 
Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based on individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

The additional evidence shows that, at the time of receipt of 
the veteran's original claim for a total disability rating 
based on individual unemployability received on April 16, 
1998, he was employed but it was marginal or less than 
substantially gainful.  However, the medical evidence, to 
include an October 1998 VA examination, showed that his 
service-connected disabilities resulted in no more than 
moderate industrial impairment.  The preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities precluded substantially gainful 
employment prior to November 2, 1998.  In any event, as noted 
above, the veteran appealed the April 1999 RO decision that 
assigned November 2, 1998 as the effective date for a total 
compensation rating based upon individual unemployability but 
he did not perfect that appeal.  Thus, the April 1999 RO 
decision is final (38 U.S.C.A. § 7105), and the veteran's 
reopened claim for an earlier effective date, and the 
additional evidence in support of the reopened claim,  was 
not received until June 2001.  The law is very clear with 
regard to the criteria for establishing an effective date for 
an award of compensation.  Under these circumstances, to 
include when there has been final disallowance of a claim or 
where a claim has been reopened, the effective date shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).  No 
excepted circumstances apply.  38 C.F.R. § 20.1304(b)(1) 
(2003).  In the instant case, the veteran's claim to reopen 
was received on June 18, 2001, or more than 2 and 1/2 years 
after the current effective date at issue.  As such, an 
effective date earlier than November 2, 1998, is not 
permissible under the cited legal authority.  

The Board is cognizant of the RO's adjudicating a threshold 
question of whether new and material evidence has been 
received to reopen the claim on appeal.  It is apparent that 
the RO considered all of the relevant evidence in denying the 
veteran's claim and the Board has determined that it has 
jurisdiction to adjudicate this appeal.  Whether applying 
38 C.F.R. § 3.400(q) or (r), the result is the same; since 
the veteran's appeal for an earlier effective date after the 
April 1999 RO decision was not completed and that decision 
assigning the effective date in question is final, as a 
matter of law, the effective date cannot be earlier than 
November 2, 1998, when the reopened claim and the additional 
non-VA evidence in support of that claim was not  received 
until June 2001.  

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, there is no entitlement to an 
effective date prior to November 2, 1998, for the grant of a 
total compensation rating based upon individual 
unemployability.  Thus, the claim for an earlier effective 
date must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An effective date for the grant of a total compensation 
rating based upon individual unemployability, prior to 
November 2, 1998, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



